        Case 2:21-cv-00099-SAB    ECF No. 21   filed 08/13/21   PageID.119 Page 1 of 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 1
                                                                  Aug 13, 2021
 2                                                                     SEAN F. MCAVOY, CLERK


 3                            UNITED STATES DISTRICT COURT
 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6 SHAWN D. CRANFORD,                              No. 2:21-CV-00099-SAB
 7               Plaintiff,
 8               v.                                ORDER DISMISSING
 9 SPOKANE COUNTY, a political                     DEFENDANTS STATE OF
10 subdivision of the State of Washington;         WASHINGTON, WASHINGTON
11 SPOKANE COUNTY DETENTION                        STATE PATROL, AND
12 SERVICES; CO RILEY; CO THOMAS;                  TROOPER CHRISTOPHER
13 CO NEJERA; JOHN DOES 1-10; STATE                BRUNER
14 OF WASHINGTON; WASHINGTON
15 STATE PATROL; and TROOPER
16 CHRISTOPHER BRUNER,
17               Defendants.
18
19         Before the Court is the parties’ Joint Motion for Order of Dismissal as to
20 Defendants State of Washington, Washington State Patrol, and Trooper
21 Christopher Bruner Only, ECF No. 20. The parties request the Court dismiss
22 Plaintiff’s claims against Defendants State of Washington, Washington State
23 Patrol, and Trooper Christopher Bruner with prejudice and without costs. The
24 parties also request that the Court dismiss Defendant Trooper Christopher Bruner’s
25 claims against Plaintiff with prejudice and without costs. Pursuant to the joint
26 wishes of the parties, the Court finds good cause to grant the motion.
27 //
28 ORDER DISMISSING DEFENDANTS STATE OF WASHINGTON,
   WASHINGTON STATE PATROL, AND TROOPER CHRISTOPHER
   BRUNER * 1
     Case 2:21-cv-00099-SAB      ECF No. 21    filed 08/13/21   PageID.120 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The parties’ Joint Motion for Order of Dismissal as to Defendants
 3 State of Washington, Washington State Patrol, and Trooper Christopher Bruner
 4 Only, ECF No. 20, is GRANTED.
 5        2.    Defendants State of Washington, Washington State Patrol, and
 6 Trooper Christopher Bruner are DISMISSED with prejudice and without
 7 attorney’s fees or costs to any party.
 8        3.    Trooper Christopher Bruner’s claims against Plaintiff are
 9 DISMISSED with prejudice and without attorney’s fees or costs to any party.
10        IT IS SO ORDERED. The District Court Clerk is hereby directed to file
11 this Order and provide copies to counsel.
12        DATED this 13th day of August 2021.
13
14
15
16
17                                          Stanley A. Bastian
18                                Chief United States District Judge
19
20
21
22
23
24
25
26
27
28 ORDER DISMISSING DEFENDANTS STATE OF WASHINGTON,
   WASHINGTON STATE PATROL, AND TROOPER CHRISTOPHER
   BRUNER * 2
